DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matson (US 2012/0312821) in view of Schneider (US 2016/0207704).
Claim 9
Matson discloses a drip containment device/foldable spill-proof pan (10) comprising a spill-proof surface (12) having raised edge (defined by fabric sleeve 20 forming a surface of sidewalls 14); a plurality of bolster segments/side support berms (18) extending longitudinally along a first and second sides of the spill-proof surface; first and second end berms (18) disposed at a first and second ends of the spill-proof surface, the first and second end berms being opposite to each other and extending between the first and second sides of the spill-proof surface; the side support berms and the end berms supporting the raised edge to a predetermined height (see figure 1); the end berms configured to be compressed to allow for a vehicle to pass over to enter into the spill-proof pan (see abstract and [0045]), wherein the plurality of side support berms are longitudinally disposed one next to the other, and folded and rolled into a compact bundle (see figure 14 and [0070]).  Matson does not explicitly discloses the plurality of side support berms spaced apart from each other forming hinges to facilitate folding of the spill-proof surface to a storage position.  However, Schneider discloses a collapsible bag for collection of hazardous material comprising plurality of sidewalls including plurality of panels that are spaced apart forming hinges to allow the bag to collapsed into a folding configuration for easy storage and transportation of the bag (see figures 7A-7E, [0027] and [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matson having bolster segments/side support berms spaced apart from each other forming hinges as taught by Schneider for easy folding and collapsing the spill-proof pan when storage and/or transported.
Claim 11
Matson further discloses the plurality of side support berms has a height of about six inches (see [0053]).
Claim 12
Matson further discloses the entrance berm is detachable from the side support berm such that the spill-proof surface is configured to be partially rolled upon the side support berm (see abstract, figures 3, 4 and 14).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matson (US 2012/0312821) and Schneider (US 2016/0207704) as applied to claim 9 above, and further in view of Thurston (US 2018/0065800).
Matson discloses the raised edge attached/wrapped to side support berms and closed by hook and loop fasteners (68a, 68B) (see figures 2, 5 and [0056]), forming a spill-proof skin (defined by material used for wrapping the support berms).  Matson does not specifically discloses the spill-proof surface riveted onto an extended surface of the side support berms.  However, Thurston discloses containment unit (102) comprising sidewalls and end walls (302, 304, 306, 308) enclosing a liner/spill-proof surface (104) (see [0016], [0018] and [0023]).  Thurston further discloses glues, staples adhesives, one or two sided tapes, screws, nails, or bolts are equivalent type fastening structure for attachment (see [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matson using rivets to attach the fabric sleeve to the support berms as taught by Thurston since it is recognize that the uses of rivets, glue, nails, or hook and loop fasteners are equivalent methods of attaching structures together.
Claim 14
Matson further discloses the material used for the spill-proof surface and the spill-proof skin are PVC coated polyester scrim material, however other materials considered in development including canvas, coated nylon and polyethylene, or polypropylene (see [0049] and [0044]).  Matson does not specifically disclose closed cell polyethylene used for the spill-proof surface and the spill-proof skin.  However, Thurnston discloses closed cell polyethylene used for the liner (see [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matson using closed cell polyethylene used for the spill-proof surface and the spill-proof skin since the uses of closed cell polyethylene is a known material in the art used for containment of hazardous liquids.  

Response to Arguments
Applicant’s arguments with respect to claims 9 and 11-14 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736